Case 17-11213 Doc 798-1 Filed 01/16/20 Entered 01/16/20 15:20:28 Billing / Expense
                             Summaries Page 1 of 6




                      The Steffes Firm, LLC
                           Expense Summary by Type


                               EXPENSES           AMOUNT

                       Photocopies            $     1,091.85

                       Travel Expenses        $      692.93

                       FedEx                  $       79.16

                       LA SOS Annual Report   $       35.00

                       Postage                $      622.00

                         TOTAL EXPENSES       $     2,520.94
Case 17-11213 Doc 798-1 Filed 01/16/20 Entered 01/16/20 15:20:28 Billing / Expense
                             Summaries Page 2 of 6




                      The Steffes Firm, LLC
                              Expenses by Month


                               MONTH      EXPENSES

                            September    $   1,554.55

                            October      $     168.24

                            November     $     670.25

                            December     $     127.90

                               TOTALS    $   2,520.94
Case 17-11213 Doc 798-1 Filed 01/16/20 Entered 01/16/20 15:20:28 Billing / Expense
                             Summaries Page 3 of 6




                      The Steffes Firm, LLC
                             Total Billing by Months



                          MONTH       TIME        FEES

                        September       71.10 $ 20,142.50

                        October         56.00 $ 15,903.00

                        November        61.70 $ 20,733.00

                        December         9.80 $   3,631.00

                          TOTALS       198.60 $ 60,409.50
Case 17-11213 Doc 798-1 Filed 01/16/20 Entered 01/16/20 15:20:28 Billing / Expense
                             Summaries Page 4 of 6



                        The Steffes Firm, LLC
                                   Billing by Individuals

                         MONTH       INDIV    TIME        AMOUNT

                        September     ADH     15.10   $      639.00

                        October       ADH     14.90   $      558.00

                        November      ADH     0.00    $          -

                        December      ADH     0.00    $          -

                          SUBTOTALS           30.00   $     1,197.00


                         MONTH       INDIV    TIME        AMOUNT

                        September     BBP     32.40   $ 11,305.00

                        October       BBP     17.50   $     6,125.00

                        November      BBP     29.70   $ 10,395.00

                        December      BBP     2.50    $      875.00

                          SUBTOTALS           82.10   $ 28,700.00


                         MONTH       INDIV    TIME        AMOUNT

                        September     CEB     1.10    $       81.00

                        October       CEB     0.00    $          -

                        November      CEB     1.50    $       18.00

                        December      CEB     0.00    $          -

                          SUBTOTALS           2.60    $       99.00


                         MONTH       INDIV    TIME        AMOUNT

                        September    NSM      0.00    $          -

                        October      NSM      4.10    $     1,435.00

                        November     NSM      0.00    $          -

                        December     NSM      0.00    $          -

                          SUBTOTALS           4.10    $     1,435.00
Case 17-11213 Doc 798-1 Filed 01/16/20 Entered 01/16/20 15:20:28 Billing / Expense
                             Summaries Page 5 of 6



                        The Steffes Firm, LLC
                                   Billing by Individuals



                         MONTH       INDIV    TIME        AMOUNT

                        September     SFC     0.00    $          -

                        October       SFC     1.50    $      135.00

                        November      SFC     7.70    $      630.00

                        December      SFC     0.90    $       36.00

                          SUBTOTALS           10.10   $      801.00


                         MONTH       INDIV    TIME        AMOUNT

                        September    WES      22.50   $     8,117.50

                        October      WES      18.00   $     7,650.00

                        November     WES      22.80   $     9,690.00

                        December     WES      6.40    $     2,720.00

                          SUBTOTALS           69.70   $ 28,177.50


                         GRANDTOTALS         198.60   $ 60,409.50
Case 17-11213 Doc 798-1 Filed 01/16/20 Entered 01/16/20 15:20:28 Billing / Expense
                             Summaries Page 6 of 6




                         The Steffes Firm, LLC
                              Billing Summary by Individuals



           INDIVIDUAL                RATE        TIME       FEES           EFFECTIVE RATE

William E. Steffes               $      425.00    69.70 $      28,177.50   $       404.27

Noel Steffes Melancon            $      350.00     4.10 $       1,435.00   $       350.00

Barbara B. Parsons               $      350.00    82.10 $      28,700.00   $       349.57

Chad Biggs                       $       90.00     2.60 $         99.00

Ashley Hausse                    $       90.00    30.00 $       1,197.00

Samantha Chassaing               $       90.00    10.10 $        801.00

                     TOTALS                      198.60 $      60,409.50
